The plaintiff in error, Euta Britton, hereinafter referred to as the defendant, was by information charged with selling intoxicating liquor to Bill Kerr; was tried, convicted, and sentenced to pay a fine of $50, and to be confined in the county jail for 30 days.
The testimony is brief. Two deputy sheriffs, W. E. Agee and Clint Johnson, testify they drove out near defendant's home and sent Bill Kerr with $2 to defendant's home to see if he could purchase whisky, and later Bill Kerr returned and brought a pint of whisky with him. The deputies state they gave Bill two $1 bills; neither of the deputies saw Bill make the purchase of the whisky; the only thing they know is that Bill went to the house and came back and claimed he had bought a pint of whisky from the defendant.
The record shows that Bill Kerr was at Norman. Okla., at the time the case was called for trial but did, not testify in the case. Neither of the deputies testify they searched Bill before he left them to see if he had *Page 207 
any whisky on his person, and that he did not have any whisky, nor did they testify when they went with the search warrant to search the home of the defendant, which they claim they had a search warrant prior to sending Kerr to buy the whisky, they found the money in defendant's home or on her person they claimed they had given to Bill Kerr. Not a word of competent testimony has been introduced to show the sale of the pint of whisky to Bill Kerr. Usually in cases of this character the deputies, when they send out a party to buy whisky, commonly known as a snitcher, they mark the bills when they give them to the party, and then it is followed up by showing that when they searched the defendant's home they found the marked bills in the defendant's home or in the defendant's possession, but no such evidence is included in this record. There is a total failure of proof of sale.
The judgment of the trial court is reversed.